Case 3:20-cv-00832-E Document 135-2 Filed 10/15/20                  Page 1 of 2 PageID 3229




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  OSCAR SANCHEZ, et al.,                            )
                                                    )
                    Plaintiffs,                     )      Civil Action
                                                    )      Case No. 3:20-cv-00832
  v.                                                )
                                                    )
  SHERIFF MARIAN BROWN, et al.,                     )
                                                    )
                   Defendants.                      )
                                                    )


       ORDER GRANTING MOTION TO QUASH AND FOR PROTECTIVE ORDER

        Before the Court is Defendant Sheriff Marian Brown’s (“Sheriff Brown”) Motion to Quash

and for Protective Order pursuant to Federal Rule of Civil Procedure 26(c), seeking to quash

Plaintiffs’ October 2, 2020 Notice of Videotaped Deposition of Sheriff Marian Brown and to

protect Sheriff Brown from a further deposition until Plaintiffs have made a showing that the

information they seek is unavailable from other sources.

        The Court, having considered Sheriff Brown’s Motion, any Response, and arguments of

counsel, if any, the Court GRANTS the motion.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the October 2, 2020

Notice of Videotaped Deposition of Sheriff Marian Brown is hereby QUASHED.

        It is further ORDERED, ADJUDGED, AND DECREED that Plaintiffs shall not notice

Sheriff Brown’s deposition again until Plaintiffs have made a showing that they are unable to

obtain the information Plaintiffs seek from other sources.




ORDER GRANTING DEFENDANT’S MOTION TO QUASH                                              PAGE 1
Case 3:20-cv-00832-E Document 135-2 Filed 10/15/20       Page 2 of 2 PageID 3230



SIGNED on the _______ day of ____________________________, 2020.



                                             ____________________________________
                                             JUDGE PRESIDING




ORDER GRANTING DEFENDANT’S MOTION TO QUASH                                  PAGE 2
